Citation Nr: 1531718	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a left leg disorder, to include as secondary to lumbar spine degenerative disc disease with chronic strain.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 2003.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims were previously remanded by the Board in June 2010, May 2012, and July 2014, and now return to the Board for further appellate consideration.  

The Veteran's physical claims file has been converted into a paperless file managed in the Veterans Benefits Management System (VBMS).  Additional relevant records are associated with Virtual VA, a separate electronic system.  

The Board notes that the VBMS file includes an August 2014 notice of disagreement regarding denial of a clothing allowance.  The RO forwarded that notice of disagreement to the Veteran's VA Medical Center.  The record on appeal does not include either the decision with which the Veteran was expressing disagreement or any indication as to whether that disagreement has been resolved.  The RO should take any indicated steps to ensure that this notice of disagreement has been properly addressed.

The issue of entitlement to service connection for a left leg disorder, to include as secondary to lumbar spine degenerative disc disease with chronic strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have a current neck disorder, to include arthritis, that is related to service.  


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active military service, and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2007 that informed him of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines disability ratings and effective dates. 

With respect to the claim decided herein, VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, service personnel records, and identified post-service treatment records.  VA has provided the Veteran multiple opportunities to identify any outstanding treatment records related to his claimed neck disability.  In August 2014, the Veteran clarified that he has only received treatment at the Fayetteville VA Medical Center.  Records of treatment at that location have been obtained and are associated with the paperless file.  The Veteran was most recently provided a relevant VA examination in October 2014.  For reasons discussed below, that examination is adequate and provides a sufficient response to the questions posed by the Board's remands.  Therefore, VA has met its duty to assist and has substantially complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


II.  Analysis

The Veteran first filed a claim for service connection in October 2002.  He did not claim entitlement to service connection for a neck disability, other than residual scarring for folliculitis, for which service connection was granted.  In May 2007, the Veteran filed a claim for service connection for a neck injury.  He stated that while on a training exercise he injured his neck and is now experiencing chronic pain, stiffness, and swelling.  He reported that the pain is caused by "post trauma arthritis," that he has lost some range of motion due to the injury, and that his pain intensifies when the weather changes.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Id.  Entitlement to service connection based on chronicity applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For veterans with qualifying service, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the competent evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the specific medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Similarly, laypersons are competent to opine as to some matters of causation, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

The Veteran's service treatment records (STRs) show that in September 2002 he reported that he was experiencing or had previously experienced eye trouble, hearing loss, knee trouble, heartburn, skin diseases, and high or low blood sugar, but not recurrent back pain, swollen or painful joints, or bone, joint, or other deformity.  A September 2002 examination report shows that the Veteran's neck and spine were normal.  Defects of elevated cholesterol, chronic left ankle pain, and chronic bilateral knee pain were noted.  

On examination at an October 2002 VA-authorized examination, there was no tenderness to palpation of the paraspinal muscles, the trapezius muscles, or the vertebrae of the cervical spine.  A February 2007 x-ray report shows an impression of a normal cervical spine.  A March 2007 primary care initial evaluation note shows that the Veteran reported chronic neck pain.  On examination, the impression was a normal cervical spine.  A May 2009 primary care nurse assessment shows that the Veteran reported with a chief complaint of right shoulder pain, but also noted chronic neck pain.  The primary care note from the same day shows that the Veteran reported left shoulder pain and neck pain and that he thought he had slept wrong a few days ago.  He reported no fall or injury.  On examination, his neck was supple with a full range of motion and no goiter or jugular venous distention.  An assessment of neck sprain was made.  An October 2010 primary care note shows that the Veteran reported chronic low back and neck pain.  Review of systems showed neck pain.  On examination no neck abnormalities were noted.  An assessment of history of neck sprain was given. 

At a January 2012 VA examination, the Veteran reported onset of neck pain around the mid-1990s during active duty.  He reported that neck pain occurred while in the field when stationed in Korea when a "butterfly spreader" fell on him.  He reported that he did not seek medical attention at that time and that he put "rubbing alcohol, bengay, aspirin on it," which gave relief.  He reported that he continued to experience intermittent neck pain throughout the years that he managed on his own until his neck pain worsened around 2007 and he went to his primary care provider and was informed of possible neck strain.  Based on the Veteran's report, the examiner noted a diagnosis of neck strain with a date of mid-1990s.  On examination, the Veteran had painful motion of the cervical spine that resulted in limitation of range of motion.  He also had localized tenderness of the joints/soft tissue of the cervical spine.  A January 2012 x-ray report includes an impression of a normal cervical spine.  The examiner noted that imaging studies did not show arthritis.  The examiner also noted that the Veteran's cervical spine condition did not impact his ability to work.  

At a December 2012 VA examination, a diagnosis of neck strain with a date of 1990 was reported.  The history recorded was the same as in the January 2012 examination.  The Veteran also reported that cold and rainy weather increased pain and stiffness in his neck.  On examination, range of motion was normal with no objective evidence of painful motion.  The examiner noted that there was no functional loss or impairment of the cervical spine.  The examiner also noted that there was localized tenderness and guarding or muscle spasm, but they did not result in abnormal gait or spinal contour.  The examiner noted that the January 2012 x-rays did not show arthritis.  The examiner also noted that the Veteran's cervical spine condition does not impact his ability to work.  Finally, the examiner noted that there was no objective evidence to support the diagnosis of a current neck disorder.  

The Veteran was provided an additional VA examination in October 2014.  The examiner reviewed the Veteran's claims file, including VBMS and Virtual VA.  A diagnosis of cervical strain dated 2009 was noted.  The Veteran described that he started having problems with his neck in approximately 1999 when he was in Korea.  He explained that he was putting up camouflage when a pole fell on his helmet and hurt his neck.  He reported that he never sought medical treatment but took aspirin and used ice packs.  He stated that the pain lasted approximately 2 weeks, then it "died down some, but it never went away."  The Veteran reported continuing neck pain and that he was seen once by a doctor who gave him a special pillow.  The Veteran reported flare-ups described as occurring with sudden turns to the left or right or when he holds his head down to read a book.  He also reported stiffness when he wakes up in the morning.  On examination, the Veteran had less movement than normal and pain on movement.  He also had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  The examiner noted that imaging from 2012 and 2007 was normal and that the Veteran did not have documented arthritis of the cervical spine.  The examiner also noted that the Veteran's neck condition does not impact his ability to work.

The examiner provided an opinion that there was less than a 50 percent probability that the claimed neck condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran "has no current pathological neck disability."  She noted that treatment records show that the Veteran was only seen once when diagnosed with neck sprain and reported at the time that he thought he had slept wrong a few days prior.  The examiner found that this was therefore an acute incidence.  She noted that other mentions of neck sprain are stated as "history of" and on those occasions examinations of the neck were normal.  Although in providing her rationale the examiner refers to "STRs," it is clear from context that she is referring to the Veteran's post-service VA treatment records.  

As noted above, the Board finds that the October 2014 VA examination is adequate.  The examiner reviewed the claims file, described the Veteran's disability in detail, supported her conclusions with sufficient analysis, and reasonably answered the question raised in the Board's remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As made clear by the examiner's inclusion of the Veteran's description of the claimed in-service event and history of his condition in the examination report, the examiner took into consideration the Veteran's reported history of in-service events, as requested in the July 2014 remand.  The Board recognizes that the July 2014 remand requested that the opinion be provided by the examiner who conducted the previous examination.  Although a new examiner provided the October 2014 examination and opinion, considering the presumption of regularity in the administrative process, the Board concludes that the previous examiner was not available to provide an addendum opinion, resulting in the need for a new examination.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran has not argued to the contrary or objected to the fact that a new examination, rather than an addendum opinion, was obtained.  

Finally, regarding the previous VA examinations, the Board recognizes that those examinations were found inadequate for rating purposes by the previous Board remands.  However, the problem identified with those examinations was with their opinions regarding the etiology of the claimed neck disorder.  The Board has not relied on the examinations for that purpose.  The examinations are still relevant insofar as they contain reports of the Veteran's description of the history of his condition and examination findings regarding his condition at the time of the examinations.  

The Board finds that service connection for a neck disorder is not warranted.  Regarding the Veteran's assertion that he has arthritis of the cervical spine, the Board finds that the Veteran is not competent to diagnose arthritis because musculoskeletal pain has many potential causes, and, for VA purposes, a diagnosis of degenerative arthritis or arthritis due to trauma must generally be supported by x-ray findings.  See 38 C.F.R. § 4.71a (2014).  As the evidence discussed above reflects, there is no x-ray finding or diagnosis of cervical spine arthritis.  Therefore, service connection based on chronicity, continuity of symptomatology, or arthritis manifesting within a year of service is not warranted.  

The remaining question is whether the Veteran is entitled to service connection for a neck disorder on a direct basis.  As the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability has been met, even if the disability resolves prior to the Board's adjudication of the claim, the Board finds that the present disability requirement is met by virtue of the May 2009 diagnosis of a neck sprain.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the Board will assume for purposes of this decision that symptoms related to painful and limited motion and tenderness or guarding could constitute a disability, despite the lack of an underlying diagnosis, and will address whether service connection is warranted for such symptoms.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (declining to address whether pain alone is a compensable disability).  The Board also finds, for the purposes of this decision, that an in-service event has been sufficiently established by the Veteran's statements regarding an in-service neck injury that he self-treated, which occurred, according to the Veteran's various statements sometime between 1990 and 1999.  Therefore, the dispositive issue is whether the Veteran's neck disorder is related to the in-service injury he describes.  

In statements made in connection with his claim for VA benefits, both written statements submitted directly to VA and statements made to VA examiners, the Veteran has asserted that he has experienced chronic or intermittent neck pain since service.  Notably, in September 2002 the Veteran denied experiencing recurrent back pain, swollen or painful joints, or bone, joint, or other deformity, despite endorsing other symptoms, and a September 2002 examination report shows that the Veteran's neck and spine were normal, suggesting an absence of neck symptoms at that time.  The Board finds the contemporaneous statement shortly before separation from service (denying having had painful joints) to be more credible than more recent statements suggesting continuous neck symptoms, which have been made in connection with a claim for monetary benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Additionally, although the Veteran claimed entitlement to service connection for other disabilities in October 2002, including other musculoskeletal disabilities, he did not claim entitlement to service connection for a neck disorder, which further suggests that he was not experiencing neck symptoms at that time.  As the Veteran was filing a claim for benefits for symptoms he was having at the time, which he attributed to his military service, the Board would expect that he would ordinarily also include a claim for a neck disability if he had neck pain continuing since service.  

Regarding the cause of the Veteran's neck sprain and painful or limited motion and tenderness or guarding, the only opinion linking such a disability to service is that of the Veteran.  While the Veteran is competent to report his symptoms, the Board finds that as a layperson he is not competent to opine as to the etiology of such disabilities, as musculoskeletal pains (particularly where the underlying disorder, if any, is unknown), have multiple potential causes and in this case are removed in time from the claimed causal event or injury, given that the claimed injury occurred between 1990 and 1999.  See Jandreau, 489 F.3d at 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

In any event, to the extent that the Veteran is competent to provide such an opinion, the probative value of his opinion is slight because his reports of symptoms beginning in service and continuing since are not credible, as discussed above, and the medical question involved is complicated by the fact that there are multiple potential causes for the claimed symptoms.  The Board finds the opinion of the trained health care professional who conducted the October 2014 examination to be of greater probative weight.  With respect to neck sprain the examiner gave a detailed explanation of the reasons for her conclusion based on an accurate characterization of the evidence, and her opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With respect to painful or limited motion of the neck and tenderness or guarding, any absence of a detailed medical opinion as to whether such symptoms are related to the claimed in-service event results from the lack of diagnosis of an underlying disorder, rather than a decision not to afford an examination.  Moreover the only evidence of such a relationship are the Veteran's generalized lay statements, including those the Board has found to be not credible.  Therefore, an additional opinion is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a neck disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for a neck disorder is denied.  


REMAND

With respect to the claim of entitlement to service connection for a left leg disorder, to include as secondary to lumbar spine degenerative disc disease with lumbar strain, the Board finds that a new examination is necessary to satisfy VA's duty to assist and to comply with the Board's previous remand instructions.  Although the October 2014 examiner provided a thorough examination and opinion regarding the claimed neck disorder, the examiner did not adequately address the nature and etiology of the claimed left leg disorder, as the examination identified moderate left leg numbness that was not accounted for by the opinion.  A new examination is needed to clarify the nature and etiology of any left leg disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left leg disorders (other than the left knee disorder that is already service connected).  The examiner must review the VBMS and Virtual VA files in conjunction with the examination and document such review in the examination report.  Any indicated tests or studies should be conducted.  The examiner is asked to address the following:  

(a)  For any period since May 2007, has the Veteran had a left leg disability (other than the service-connected left knee disorder), such as manifested by pain, numbness, or radiculopathy?  In making this assessment, the examiner is directed to reconcile the conflicting diagnoses in the previous VA examination reports.  

(b)  If the answer to (a) is yes, address the following for each and every diagnosed disability: 

i.  Is it at least as likely as not (a 50 percent probability or greater) that such disability had onset during or is otherwise related to the Veteran's military service?

ii.  Is it at least as likely as not that such disability was caused by the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine?

iii.  If the answer to "ii" is no, is it at least as likely as not that such disability was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine?

(c)  Provide a fully reasoned rationale for all opinions offered, including a discussion of the facts of this case, to include the Veteran's lay statements, and any studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

2.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


